ON REMAND FROM THE SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of January 14, 1994, 636 So.2d 401 (Ala.1994), the judgment of the trial court is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, J., concur.